DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 03 May 2022 (“Response”).  
Claims 1–3, 5–11, and 13–19 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–3, 5–11, and 13–19 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 may be interpreted as reciting computer-implemented steps/functions including, among other limitations, “wherein the Attribute Provider attributes and the self-asserted attributes are assigned an assurance level, the assurance level being dynamic based on time and requestor context” (emphasis added).
Applicants is respectfully reminded, for computer-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
Applicant’s specification does not describe an algorithm that performs the function “assign[ ] an assurance level [to the Attribute Provider attributes and the self-asserted attributes], the assurance level being dynamic based on time and requestor context” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “The system 10 attaches an assurance level to all identities, proofings, attributes and other pertinent information for risk assessment purposes. That is, all data input into the system 10 can have some assurance level. Assurance levels are dynamic and will change both over time and based on the requestors context. Time-based variability of assurance level can be based on aging/staleness of data. Variability of assurance level based on context will be dependent on a number of factors (e.g. the relying party requesting the information, quantity of aggregated sources to corroborating the information, Attribute Provider source, etc.).” Spec. [0047]. However, such disclosure does not include an algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.
Applicant is also reminded, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “assign[ ] an assurance level [to the Attribute Provider attributes and the self-asserted attributes], the assurance level being dynamic based on time and requestor context” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 1 is rejected for lack of written description.
Dependent claims 2–3 and 5–8 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 9–11 and 13–19 contain language similar to claims 1–3 and 5–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9–11 and 13–19 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Lee, in view of Ross, Crane, and Sagi
Claims 1, 3–9, 11–17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2016/0125199 A1) (“Lee”), in view of Ross (US 2010/0050233 A1), Crane et al. (US 2009/0300355 A1) (“Crane”), and Sagi et al. (US 2012/0179909 A1) (“Sagi”).
As per claim 1, Lee discloses a non-transitory computer-readable medium (e.g. [0075] [0076] “computer-readable storage medium”) comprising instructions (“code”) that, when executed, cause a processor to:
receiving a request from a Relying Party to verify an attribute that is one or more of an identity and a credential of a user ([0041] request 208 sent to identity-verification apparatus 120 by provider 202; fig. 1 shows identity-verification apparatus 120 within identity-management system 104);
notifying the user of the request and receiving self-asserted attributes from the user ([0043]; [0045]); [and]
obtaining Attribute Provider attributes from an Attribute Provider ([0045]).
Lee does not expressly disclose that the “obtaining” step is “based on the self-asserted attributes,” as claimed.
Ross teaches obtaining Attribute Provider attributes from an Attribute Provider based on self-asserted attributes ([0041]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the obtaining attributes based on self-asserted attributes of Ross for the obtaining attributes of Lee. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Furthermore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify the obtaining of Lee to be based on the self-asserted attributes, as taught by Ross, in order to verify user answers to queries via a third party Attribute Provider. 
Regarding newly added limitation “wherein the Attribute Provider attributes and the self-asserted attributes are assigned an assurance level, the assurance level being dynamic based on time and requestor context” (Response 2). This particular “wherein” clause is not drafted consistent with other steps performed by the processor when the processor executes the instructions (e.g., “receiving,” “notifying,” “obtaining,” “utilizing,” etc.), and therefore can be interpreted as not having patentable weight, since it does not amount to a structural difference in the claimed “medium comprising instructions that, when executed, cause [the] processor to ….” A similar analysis applies to the other independent claims.
Nevertheless, despite the “wherein” clause not being afforded any patentable weight, Ross teaches attributes are assigned an assurance level, the assurance level being dynamic based on time and requestor context ([0029] [0041]–[0042] [0049]).
Therefore, even when giving the “wherein” clause patentable weight, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Lee to include assigning an assurance level, as taught by Ross, in order to apprise one of a degree of confidence in accuracy of the attribute(s).
Furthermore, Lee/Ross does not expressly teach utilizing the one or more of self-asserted attributes and Attribute Provider attributes as inputs to obtain and/or produce one or more cryptographically signed attributes signed by an associated Attribute Provider.
However, Crane teaches utilizing one or more of self-asserted attributes and Attribute Provider attributes as inputs to obtain and/or produce one or more cryptographically signed attributes signed by an associated Attribute Provider ([0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Lee/Ross to include the utilization of attribute(s) taught by Crane in order to assure the identity-management system of Lee/Ross that attribute(s) is genuinely from a particular source and can be trusted (Crane [0035]). 
Furthermore, combination of Lee/Ross/Crane teaches:
storing each of the self-asserted attributes, the Attribute Provider attributes, and the one or more cryptographically signed attributes in a personal data store associated with the user (at least Lee, [0031]–[0032], [0048], as combined with Ross/Crane, above).
determining an answer to the request based on the self-asserted attributes, the Attribute Provider attributes, and the one or more cryptographically signed attributes (Lee, [0053] [0056]; Crane, [0035]); and
providing the answer to the Relying Party to verify the one or more of the identity and the credential of the user, while maintaining a privacy of the user with regards to other attributes and underlying data of the self-asserted attributes, the Attribute Provider attributes, and the one or more cryptographically signed attributes (Lee, [0056]; Crane, [0035]).
Lee/Ross/Crane does not expressly teach the storing comprising encrypting each of the self-asserted attributes, the Attribute Provider attributes, and the one or more cryptographically signed attributes with an attribute specific symmetric key.
Sagi teaches storing comprising encrypting each of [a plurality of data elements] with an [element] specific symmetric key (abstract, [0020]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to encrypt each of the attributes (data element) of Lee/Ross/Crane, as taught by Sagi, as part of the storage of the attributes. One would have been motivated to do so in order to protect the data from tampering and/or theft.
As per claim 3, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, wherein the self-asserted attributes include any of name, date of birth, address, social security number, email address, phone number, driver’s license number, and wherein the Attribute Provider attributes includes any of background checks, credit scores, verified version of the one or more self-asserted attributes, academic credentials, and professional licenses, accreditations, and memberships (Lee, [0043] [0045]; Ross, at least [0041]).
As per claim 5, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, further comprising during the utilizing one or more of the first attributes and the second attributes as inputs, performing attribute provenance to tie the inputs to the one or more cryptographically signed attributes as outputs (Lee, fig. 1, 104; Ross [0035]; Crane [0035]).
As per claim 6, Lee, Ross, Crane, and Sagi teach non-transitory computer-readable medium of claim 1, wherein the storing further comprises encrypting the symmetric key with a public key of the user and with any entities provided access thereto (Sagi, id.).
As per claim 7, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, wherein each device associated with the user is associated with a unique public key, and wherein subsequent devices are registered and associated with a different public key and provided access to the one or more cryptographically signed attributes (note: “wherein” clause does not add another step nor limit a positively recited step, and therefore is not given patentable weight over the cited references; see also Crane).
As per claim 8, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 5, wherein the personal data store is located in a data store communicatively coupled to a trust system and a private key associated with the public key is located in a user device (note: “wherein” clause does not add another step nor limit a positively recited step, and therefore is not given patentable weight over the cited references; see also Crane).
Claims 9, 11, 13–17, and 19 contain language similar to claims 1 and 3–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 9, 11, 13–17, and 19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Lee, Ross, Crane, and Sagi, in view of Landis
Claims 2, 10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee, Ross, Crane, and Sagi, in view of Landis et al. (US 2011/0106610 A1) (“Landis”).
As per claim 2, Lee, Ross, Crane, and Sagi teach the non-transitory computer-readable medium of claim 1, but do not expressly disclose receiving a response from the user including how much data to release to the Relying Party, wherein the answer is constrained based on the response to one of a yes/no answer, a range, and a detailed response.
Landis teaches receiving a response from a user including how much data to release to a Relying Party, wherein an answer is constrained based on the response to one of a yes/no answer, a range, and a detailed response ([0037]–[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Lee/Ross/Crane/Sagi to include the control features taught by Landis in order to allow the user to granularly control dissemination of his/her personal information.
Claims 10 and 18 contain language similar to claim 2 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10 and 18 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant argues
Further, Ross is referenced as disclosing similar features. Ross teaches assigning a confidence level to a response provided by a user. Thus, the confidence level relates to the accuracy in which the user can provide the required authentication information. Again, the present application assigns assurance levels to attributes, meaning the assurance levels describe the attributes themselves, allowing the system to better utilize different types of attributes in different situations. For example, not using data which may be aging or stale.
Response 9.
First, this argument is not persuasive, since Applicant is arguing limitations that can be interpreted as not having patentable weight (see § Lee, in view of Ross, Crane, and Sagi, above).
Second, the Examiner respectfully disagrees with Applicant’s interpretation of Ross. For example, Ross teaches “confidence the database has in that answer,” where the “answer” is an attribute ([0041]). Ross also teaches “Each database 112a through 112d that receives the information checks it against the identifying information it stores for the subject 108 and returns a confidence indication 122a through 122d to the verification engine. The verification engine 100 combines the individual confidence indications 122a through 122d into a combined confidence indication 124 that is provided to the authentication client 110 for authenticating the subject 108.” ([0029]). The confidence indicators and combined confidence indication fairly reads on an “assurance level,” as claimed. At least the combined confidence indication would be understood as dependent on time and context, since it is a combination of confidence at a particular point in time and of a particular combination.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685